Title: John van Heukelom & Zoon to John Adams, 27 October 1784
From: John van Heukelom & Zoon
To: Adams, John


        
          Honourable Sir.
          Leÿden the 27 October 1784.
        
        We take the liberty to inclose a letter for Mr. Cranch: Which we beg Your Excellencÿ maÿ read and then forward to him the Sooner the better; We are afraid that oúr Connexion with this Gentleman or with Mr. Aústin, will be of no Consequence & that it will come to Nothing in â Short time; the reason is that we verÿ seldom receive á letter from them & nó information whether it be time or not to Send off anÿ goods. & What Coloúrs &ct: are Wanted: the distance of the two Coúntries makes it necessarý to correspond frequentlỹ & regúlar; and we have done on oúr Side all what we coúld do bÿ providing Mr: Cranch or Mr Aústin with á plentÿ of goods to the

amount of ƒ15,000:— :— dutch Currencÿ for this Sum we received bills of Exchange to the amount of ƒ10,000:— :— dutch Currencÿ; â Part of the Goods remaining únsold; the amount of the bills is much more than we Know Mr. Cranch can have in cash; at least we did not receive anÿ bills of Sale; We beg Yoúr Excellencÿ Kind assistance to encourage these Gentlemen to write ús often; regular & Circúmstantial; and if this be done we think to be able to make oúr Connexion of Conseqúence & worth of attending: for We are very únwilling to loose the best & Surest opportunity, which we ever coúld wish & which we grateful acknowledge to owe to your Excellencÿs Kindness, to have á Share in the Americain trade.
        We inclose the Samples of Some Yds: of Cloth which we prepared úpon ÿoúr Order. & we wish to Know Whether & where we’ll Send them or Keep them till we receive farther orders.
        We are with verÿ much respect. / Honourable Sir: / Your Most Obedient & Humble. / Servants.
        
          John van Heúkelom & Son
        
        
          P:S: We beg Pardon that the Cloth of which we inclose the Samples was not Sent off before ÿoúr depart from the Hagùe. but it was not readÿ by that time.
          J:v: Heukelom the Father having done in the Month of Augúst â toúr to Paris, called at yoúr Exellencÿ’s house at aùteuil but was So unhappÿ not to find Your Excellencÿ at Home.
        
      